DETAILED ACTION
This office action has been issued in response to Applicant's Amendment filed on October 20, 2020.  Claims 1-4, 7-13, 17-21, 24, and 25 have been amended.  Claims 5, 6, 14, 15, 22, and 23 have been canceled.  No claims have been added.  Therefore, Claims 1-4, 7-13, 16-21, 24 and 25 have been examined and are pending.
  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 27, 2021 was considered by the examiner.

Response to Arguments
Applicant's arguments filed on October 20, 2020 have been fully considered but they are not persuasive.  


The Applicant argues in Page 10 of the REMARKS that Branscome does not teach a solid state drive.  The examiner would like to note that the Examiner does not rely on Branscome to teach a solid state drive.   Yoon teaches a solid state drive.   In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-13, 16-21, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US Patent No. 8,626,995 B1), hereinafter Yoon, and in view of Branscome (US Publication No. 2012/0054236 A1), hereinafter Branscome.

As per claim 1:
Yoon teaches a solid state drive comprising: non-volatile memory; a controller to; receive a job execution command from a server, the job execution command to indicate a compute processing operation using specified input data obtained from at least a portion of the data store in the non-volatile memory; and provide the  output data (Yoon Fig. 2, Col. 2 line 2, Col. 3 lines 34-38, 57-60, 66-67, Col. 4 lines 7-8, 66-67, Col. 5 lines 6-22 and lines 43-45: solid state drive system that includes a controller [controller], a host interface [job acceleration interface], and may support flash memory devices which include nonvolatile memory [non-volatile memory].   The controller receives one or more service requests or commands and send commands to the flash memory devices.  The host [server] will issue one or more commands [job execution command] and a solid state drive comprising a solid state controller to receive one or more service requests or commands and send commands to the flash memory devices, wherein the solid state drive may support one or more channels and each flash memory device including nonvolatile memory may be connected to the channel.  The controller controls the flow of commands from the host which communicates via a host interface, and the solid state drive)
Yoon does not explicitly indicate the claimed acceleration circuitry to perform at least one compute processing operation on input data obtained from data stored in the non-volatile memory; and a controller to: cause the acceleration circuitry to execute the compute processing operation on the specified input data to generate output data; and provide the generated output to the server
acceleration circuitry to perform at least one compute processing operation on input data obtained from data stored in the non-volatile memory; and a controller to: cause the acceleration circuitry to execute the compute processing operation on the specified input data to generate output data; and provide the generated output to the server [Branscome Abstract, 0063: a hardware accelerator assists a host database system in processing its queries, the hardware accelerator comprises special purpose processing elements that are capable of receiving database query/operation tasks in the form of machine code database instructions (MOPs) to accelerate hybrid row store conversion, compression/decompression, encryption/decryption, execute them in hardware without software, and return the query/operation result back to the host system; Branscome Paragraphs 0103, 0116, and 0117, QPM manager 428 controls execution of the tasks in QPM module 204 by setting up the machine code database instructions and handles all interrupts from any of the hardware in QPM module 204. In some embodiments, QPM manager 428 employs a function library known as a Hardware Acceleration Function Library (HAFL) in order to make its function calls to QPM module 204. QSM manager 430 controls execution of the tasks in a CSM module 206 by interfacing with the software executing on CSM module 206. In some 
It would have been obvious to one of ordinary skill in the art before the time of the invention to combine the teachings of the cited references because Branscome’s hardware accelerators would have helped Yoon to overcome bottlenecks created by the small on-chip cache of a general purpose CPU [Branscome: Paragraph 0005]

As per claim 2:
Yoon in view of Branscome teaches the solid state drive of claim 1 as disclosed above, further comprising: a transfer buffer; the controller to cause the acceleration circuitry to store the generated output in the transfer buffer; and the controller is to provide the generated output data to the server in response to receipt of a request output message from the server [Branscome: Paragraph 0162, 0164: query fragment (QF) is given to the accelerator to execute and produce the QF result set, the processor is able to obtain results from the accelerator by pulling; 0111: storage manager managing transfers of data from QPM (accelerator) memory (buffer) to/from storage infrastructure, answer manager compiling results of the query fragments and providing the result ].

As per claim 3:
Yoon in view of Branscome teaches the solid state drive of claim 1 as disclosed above, comprising the solid state drive controller to cause the acceleration circuitry to perform the compute processing operation in accordance with parameters of a job to be accelerated [Branscome: Paragraph 0145: the query plan passed to the accelerator includes an operation to be performed (e.g., scan, join, etc.)].

As per claim 4:
Yoon in view of Branscome teaches the solid state drive of claim 3 as disclosed above, the parameters comprising a size of the specified input data, an operation to be performed on the specified input data, or combination thereof [Branscome: Paragraph 0145: the query plan passed to the accelerator includes an operation to be performed (e.g., scan, join, etc.)].

As per claim 7:
Yoon in view of Branscome teaches the solid state drive of claim 1 as disclosed above, wherein the solid state drive controller is configured to automatically provide the generated output data to the server [Branscome: Paragraph 0164: the results can be pushed to the processor].

As per claim 8:
Yoon in view of Branscome teaches the solid state drive of claim 1 as disclosed above, the acceleration circuitry comprises an encryption/decryption engine, an encode/decode engine, a compression/decompression engine, or a combination thereof [Branscome: Paragraph 0063-0064: the hardware accelerator comprises special purpose processing elements that are capable of receiving database query/operation tasks in the form of machine code database instructions (MOPs) to accelerate hybrid row store conversion, compression/decompression, encryption/decryption, execute them in hardware without software].

As per claim 9:
Yoon in view of Branscome teaches the solid state drive of claim 1 as disclosed above, wherein the compute processing operation comprises at least a portion of encrypting the specified input data, decrypting the specified input data, encoding the specified input data, decoding the specified input data, compressing the specified input data, and decompressing the input data, or a combination thereof [Branscome: Paragraph 0063-0064: the hardware accelerator comprises special purpose processing elements that are capable of receiving database query/operation tasks in the form of machine code database instructions (MOPs) to accelerate hybrid row store conversion, compression/decompression, encryption/decryption, execute them in hardware without software].

As per claim 10:
Yoon teaches a method for accelerating compute processing operations at a solid state drive, comprising: receiving, at a controller for the solid state drive, a job execution command from a server, the job execution command to indicate a compute processing operation using specified input data obtained from at least a portion of data stored in a non-volatile memory maintained at the solid state drive; and providing, the generated output data (Yoon Fig. 2, Col. 2 line 2, Col. 3 lines 34-38, 57-60, 66-67, Col. 4 lines 7-8, 66-67, Col. 5 lines 6-22 and lines 43-45: solid state drive system that includes a controller [controller], a host interface [job acceleration interface], and may support flash memory devices which include nonvolatile memory [non-volatile memory].   The controller 
Yoon does not explicitly indicate causing acceleration circuitry maintained at the solid state drive to execute the compute processing operation on the specified input data to generate output data; and providing, the generated output data to the server
Branscome teaches causing acceleration circuitry maintained at the solid state drive to execute the compute processing operation on the specified input data to generate output data; and providing, the generated output data to the server [Branscome Abstract, 0063: a hardware accelerator assists a host database system in processing its queries, the hardware accelerator comprises special purpose processing elements that are capable of receiving database query/operation tasks in the form of machine code database instructions (MOPs) 
It would have been obvious to one of ordinary skill in the art before the time of the invention to combine the teachings of the cited references because Branscome’s hardware accelerators would have helped Yoon to overcome bottlenecks created by the small on-chip cache of a general purpose CPU [Branscome: Paragraph 0005]

As per claim 18:
at least one non-transitory computer readable medium having computer readable instructions stored thereon, wherein the instructions when executed by a controller for a solid state drive, cause the controller to:  receive, a job execution command from a server, job execution command to indicate a compute processing operation using the specified input data obtained from at least a portion of data stored in a non-volatile memory maintained at the solid state drive; and provide the generated output data (Yoon Fig. 2, Col. 2 line 2, Col. 3 lines 34-38, 57-60, 66-67, Col. 4 lines 7-8, 66-67, Col. 5 lines 6-22 and lines 43-45: solid state drive system that includes a controller [controller], a host interface [job acceleration interface], and may support flash memory devices which include nonvolatile memory [non-volatile memory].   The controller receives one or more service requests or commands and send commands to the flash memory devices.  The host [server] will issue one or more commands [job execution command] and a solid state drive comprising a solid state controller to receive one or more service requests or commands and send commands to the flash memory devices, wherein the solid state drive may support one or more channels and each flash memory device including nonvolatile memory may be connected to the channel.  The controller controls the flow of commands from the host which communicates via a host interface, and the solid state drive).
cause acceleration circuitry, maintained at the solid state drive to execute the compute processing operation on the specified input data to generate output data; and provide the generated output data to the server
Branscome teaches cause acceleration circuitry, maintained at the solid state drive to execute the compute processing operation on the specified input data to generate output data; and provide the generated output data to the server [Branscome Abstract, 0063: a hardware accelerator assists a host database system in processing its queries, the hardware accelerator comprises special purpose processing elements that are capable of receiving database query/operation tasks in the form of machine code database instructions (MOPs) to accelerate hybrid row store conversion, compression/decompression, encryption/decryption, execute them in hardware without software, and return the query/operation result back to the host system; Branscome Paragraphs 0103, 0116, and 0117, QPM manager 428 controls execution of the tasks in QPM module 204 by setting up the machine code database instructions and handles all interrupts from any of the hardware in QPM module 204. In some embodiments, QPM manager 428 employs a function library known as a Hardware Acceleration Function Library (HAFL) in order to make its function calls to QPM module 204. 
It would have been obvious to one of ordinary skill in the art before the time of the invention to combine the teachings of the cited references because Branscome’s hardware accelerators would have helped Yoon to overcome bottlenecks created by the small on-chip cache of a general purpose CPU [Branscome: Paragraph 0005]

As per claims 11-13, 16, 17, 19-21, 24 and 25:
Claims 11-13, 16, 17 and 19-21, 24 and 25 recite similar limitations as claims 2-4 and 7-9 and are therefore rejected under the same grounds of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRISELLE C ROLAND whose telephone number is (571)270-5133.  The examiner can normally be reached on Monday-Wednesday 9:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158                                                                                                                                                                                                        
/GRISELLE C ROLAND/
Examiner
Art Unit 2158
01/27/2021